| Jaeb Jane — I tm

Case 1:18-cv-08653-VEC-SDA Document 95 Filed 10/21/19 Page 1of4

Sweigert v. Goodman, USDC for the SDNY

D. G. SWEIGERT, C/O
GENERAL DELIVERY
UGH AND READY, CA 95975
Spoliation-notice@mailbox.org

  
 

October 15, 2019

VERIFIED LETTER MOTION SEEKING POSTPONEMENT OF
INITIAL PRE-TRIAL CONFERENCE (10/24/2019)
DUE TO EXCUSABLE ERROR BY THE CLERK

Ref: (a) CASE #: 1:18-cv-08653-VEC, Judge Caproni / Magistrate Aaron

(b) Magistrate’s SCHEDULING ORDER setting 10/24/2019 for Initial Pre-Trial
Conference (IPTC). See ECF no. 91.

MAILING ERROR
1. On July 25, 2019 the Clerk docketed ECF Doc. No. 82 which advised the Court of

the undersigned’s change of address.

 

| 07/25/2019 82 | PROSE MEMORANDUM dated 7/23/19 re: CHANGE OF ADDRESS for D George
Sweigert. New Address: c/o General Delivery, Rough & Ready, California, 95975.
| AND CERTIFICATE OF SERVICE upon Jason Goodman,CEO, Multi-media Design

| Systems,Inc., 252 7th Ave., Apt. 6S, New York, NY 10001. (sc) (Entered:

| 07/25/2019)

|

 

 

 

 

2. Apparently, the Clerk did not make the necessary change of address and has
mailed documents to the old address; to include: ECF Doc. 87 and 91 which have been

returned to the Court by the Postal Service for issues related to the undersigned’s address.

1

CASE #: 1:18-cv-08653-VEC / SDA
+.

 

 

Case 1:18-cv-08653-VEC-SDA Document 95 Filed 10/21/19 Page 2 of 4

Sweigert v. Goodman, USDC for the SDNY

 

10/07/2019 Received returned mail re: 87 Order, Set Deadlines. Mail was addressed to D
George Sweigert, c/o P.O. Box 152, Mesa, AZ 85211 and was returned for the
following reason(s): Return To Sender Undeliverable as Addressed Unable to
Forward. (vn) (Entered: 10/10/2019)

 

 

10/15/2019 Received returned mail re: 91 Order for Initial Pretrial Conference,. Mail was
addressed to D George Sweigert c/o P.O. Box 152 Mesa, AZ 85211 and was
returned for the following reason(s): Return to Sender Not Deliverable as
Addressed Unable to Forward. (vba) (Entered: 10/15/2019)

 

 

 

 

SUGGESTED DATES
3. Unfortunately, this error has delayed the transmission of the telephonic call
information that the undersigned must rely to facilitate the call. Therefore, the undersigned
REQUESTS a postponement of the IPTC to one of the following dates:
e DECEMBER 5, 2019 at 11:00 A.M.
e DECEMBER 12, 2019 at 110:00 A.M.
4, The undersigned discovered this issue upon a routine review of the Court docket
and HAS NOT had an opportunity to confer with the Defendant Jason Goodman about the
above cited dates. However, a .PDF Adobe copy of this letter motion shall be concurrently sent
via electronic mail message to the e-mail addresses used by the Defendant.
RELIEF REQUESTED
5. The undersigned PRAYS that the Court will excuse this error.
VERIFICATION
6. The undersigned affirms under the penalties of perjury that the foregoing is a
truthful and accurate statement of the facts and is not provided for the purposes of causing

unnecessary delay.

2

CASE #: 1:18-cv-08653-VEC / SDA
I inhi i LU im

Case 1:18-cv-08653-VEC-SDA Document 95 Filed 10/21/19 Page 3 of 4

Sweigert v. Goodman, USDC for the SDNY

Respectfully submitted,

VE

Copy provided:

Jason Goodman, CEO
Multimedia Systems Designs, Inc.
252 76 Avenue, APT #6S

New York, NY 10001

[Copy via Priority Mail and e-mail message of .PDF Adobe file]

PRO SE DIVISION, ROOM 200

U.S. District Court

Southern District of New York (Foley Square)
500 Pearl Street

New York, N.Y. 10007-1312

3

CASE #: 1:18-cv-08653-VEC / SDA
 

eo Be EE

F

Case 1:18-cv-08653-VEC-SDA_ Document 95 Filed 10/21/19 Page4

 

 

Retail

Beal oan eave.

 

US POSTAGE PAID

$7.35 we.

 

aren tneserge 9

PRESS FIRMLY TO SEAL

tm nytt seein tensor x yorAnteantee, senate weet!

 

PRIORITY MAIL
FLAT RATE
POSTAGE REQUIRED

CANAVAN SNe NSLAE RAEN,

 

 

40/15/19
PRIORITY MAIL 2-DAY ®

 

0556740662-04
© Lb 2.10 Oz
1006

| EXPECTED DELIVERY DAY: 10/17/19

SHIP

TO:
500 PEARL ST

— NEW YORK NY 10007- 1316
| USPS TRACKING NUMBER

| nn i l

«| 9505 5158 1613 9288 3727 09

= Graer supplies ontne.*

= When used internationally, a customs
declaration label may be required.

 
 

 

 

* Domestic only

A

psnNnANTNANNISs

 

EP14F Oct 2018
OD: 121/2x91/2

 

g
: i
}

 

 

 

To schedule free

rieup
- $can the Q

 

USPS._.COM/PICKUP

a SWEI GERT, C/O
ERAL DELIVERY
ROUGH AND READY, CA 95975

Spe Spoliation-notice@mailbox. org

 

PRO SE DIVISION, ROOM 200

US. District Court

Southern District of New York (Foley Square)
500 Pearl Street

_ New York, N.Y. 10007-1312

 
